UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7905



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICE BEHANZIN WILSON, a/k/a K-Mel,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-96-34-BR, CA-01-215-7-BR)


Submitted:   February 20, 2003          Decided:    February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrice Behanzin Wilson, Appellant Pro Se. John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrice Behanzin Wilson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude for the reasons

stated by the district court that Wilson has not made a substantial

showing of the denial of a constitutional right. See United States

v. Wilson, Nos. CR-96-34-BR; CA-01-215-7-BR (E.D.N.C. Sept. 19,

2002).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2